--------------------------------------------------------------------------------

Exhibit 10cw
 
MET-PRO CORPORATION
160 Cassell Road
Harleysville, PA 19438


April __, 2013


Dear ________________________________:


This letter agreement, which is entered into in connection with the proposed
transaction (the “CECO Merger Transaction”) of which you are aware between
Met-Pro Corporation (the “Company”) and CECO Environmental Corp. (“CECO”),
serves as an amendment to each of the option award agreements between you and
the Company (collectively, the “Award Agreements”).


In connection with the CECO Merger Transaction and upon and subject to the
closing thereof, the Company agrees that all of the options to purchase Met-Pro
Common Shares granted under the Award Agreements which as of the date of the
closing of the CECO Merger Transaction have not been exercised, have not expired
or have not been forfeited shall be accelerated and shall be deemed exercisable
(whether or not such options are otherwise then exercisable or vested under the
terms of the Award Agreements) (“Exercisable Options”).


In consideration of the foregoing, you agree that all Exercisable Options shall
as of the closing of the CECO Merger Transaction be deemed cancelled and shall
be void, and the Award Agreements shall be deemed terminated, in exchange for
the payment to you of an amount in cash equal to $13.75 for each Met Pro Common
Share issuable upon exercise of the Exercisable Options, less the exercise price
for the Exercisable Options and less any required withholdings. Such net amount
shall be paid to you as soon as reasonably practicable following the closing of
the CECO Merger Transaction.


In the event that there is no closing under the CECO Merger Transaction, this
letter agreement shall be deemed to be of no effect and shall be void. Except to
the extent the Award Agreements are modified by this letter agreement, the
remaining terms and conditions of the Award Agreements shall remain unmodified
and in full force and effect. In the event of a conflict between the terms and
conditions of an Award Agreement and the terms and conditions of this letter
agreement, the terms and conditions of this letter agreement shall prevail and
control.


Very truly yours,


MET-PRO CORPORATION
 
ACCEPTED AND AGREED TO:
       
This  ___ day of April, 2013:
 
By:
         
Raymond J. De Hont, CEO
           
Signature
                     
Witness to Option Holders Signature
 
Print Name
                     
Name of Witness
 
Address
 

 
 

--------------------------------------------------------------------------------